DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), (“RCE”), was filed on 10/08/2021 in this application after final rejection. Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 10/08/2021 from which Claims 1-20 are pending of which Claim 17-20 are withdrawn.  Also of the claims under consideration, Claims 1, 5-6, 9 and 12-16, are amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 10/08/2021.   
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-16, Claim 1 recites “. . . wherein the coated component is configured such that the silicon-phase melts during operation of the coated component at temperatures that melt the silicon-phase . . .”  This recitation is vague, unclear and indefinite because the terminology “such that the silicon-phase melts during operation of the coated component at temperatures that melt the silicon-phase” is a relative term which renders the claim indefinite. This terminology  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention regarding the temperature of a relative operation that melts the silicon-phase which is relative to the composition of the silicon-phase. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-2, 5, 7-8, 10-11 and 13 are rejected under 35 U.S.C. 103 as obvious over EP 1479659 A2 from priority document for U.S. Patent Publication 2004/0234783, Eaton et al. (hereinafter “Eaton”) in view of U.S. 2017/0073277, Shim et al (hereinafter “Shim”) further in view of U.S. 5,294,489, Luthra et al (hereinafter “Luthra 3”) .  
Regarding Claims 1-2, 5, 7-8, 10-11 and 13, Eaton discloses in the entire document particularly at ¶s 0011 and 0014 and its claims an article comprising a silicon based substrate and a bond layer, the bond layer comprising a first phase and a second phase; wherein the first phase is selected from the group consisting of refractory metal oxides, refractory metal silicates and mixtures thereof {i.e. reading on refractory phase of the pending claims}, and wherein the second phase is silicon (see claims 1-3 and 8) {i.e. reading on silicon phase for Claim 10}.  Eaton’s claim 5 discloses that the first phase comprises a substantially continuous phase {i.e. continuous refractory phase of pending Claim 1}, given ¶ 0012 discloses that the bond layer may comprise 100% of the refractory metal disilicide/silicon eutectic or the bond layer may comprise a multiphase microstructure of the refractory metal disilicide/silicon eutectic alone or with silicon, and the second phase {i.e. silicon phase} comprises discrete particles {for Claim 13} See ¶ 0013 EP Eaton, and claim 14, Eaton Claim 19 further discloses a protective layer, which can be called an environmental barrier coating.  Eaton at ¶s 0003 and 0010 describes the intermediate layer of silicon oxide (from ¶ 0010 and Fig. 2 that the intermediate layer of silicon oxide refractory material {for Claims 2 and 5} is directly applied to the substrate.  Eaton discloses intermediate layers between the substrate and the bond layer {i.e. first refractory layer} and between, {i.e. second refractory layer for Claims for Claim 7} the bond layer and the protective layer (See ¶s 0003 and 0016), respectively.  In ¶ 0014 Eaton discloses that the bond layer comprises a phase consisting of refractory metal oxides and/or refractory metal silicates.  Eaton at ¶ 0013 discloses silicon, based ceramic composite substrates. Eaton discloses in its Claims 1- 2 and 7 that first phase is selected from the group consisting of refractory metal oxides, 
For Claim 11 Eaton EP discloses at its claims 24, that in the bond layer the first phase is present in an amount of 30 to 70 vol.%, balance second phase {i.e. 70 to 30 vol. %}.  In the example the bond coating is applied by thermally spraying powders, wherein niobium oxide and mullite are disclosed as the refractory phase.  Also the afore-recited ¶0014 EP Eaton discloses the second phase is preferably selected from chromium, silicon, tantalum, niobium, hafnium, yttrium, aluminum, zirconium, titanium, rare earth metals, alkaline earth metals and mixtures thereof . . . in addition, it has been found that silicon metal is particularly useful as the second phase refractory metal oxide 
To the extent that Eaton does not disclose silicon-phase melting during operation of the coated component at a temperatures that melt the silicon-phase Shim is cited.  
Shim discloses in the abstract, Figs. 1-2 and at ¶s 0002-0003, 0014, 0017-0023-0028, 0029, 0061 and 0066-0067 and claim 17 depositing, from a slurry comprising particles including silicon metal, a bond coat precursor layer including the particles comprising silicon metal and optionally at least one additive directly on a ceramic matrix composite substrate containing silicon dioxide.  The method also may include locally heating the bond coat precursor layer to form a bond coat comprising silicon metal.  Additionally, the method may include forming a protective coating on the bond coat.  In some examples, an article may include a ceramic matrix composite substrate, a bond coat directly on the substrate, and a protective coating on the bond coat.  Protective coating 18 may include, for example, an environmental barrier coating (EBC).  The bond 
Further in accordance with MPEP§ 2112.01 II “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the silicon particles in the bond coat of Eaton and Shim have the same purpose of forming a bond coat with other additives, where the bond coat is between a silicon based substrate and an 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Eaton the article of the substrate, intermediate refractory silicon oxide layer, bond layer of silicon metal particles second phase with refractory first phase, intermediate refractory silicon oxide layer, and protective layer, EBC, as afore-described, where from Shim at least some of the silicon particles of the bond coat of Eaton are melted silicon particles present with at least one additive as in Eaton whereby the melted silicon for formation of the bond coat remains in the bond coat with the additional additive of a melting point depressant to reduce the melting point of the silicon as part of the bond coat at a temperature for the operation of the coated component comprising the bond coat which is the bond coat of Eaton with a first refractory phase and a second silicon metal phase between the surface of the substrate and an inner surface of the EBC motivated to have an article such as a component of a gas turbine engine with increased adhesion between the substrate and the protective coating and reduced likelihood of damage to the substrate during the coating application process as for Claims 1-2, 5, 7-8, 10-11 and 13.  Furthermore the combination of Shim with Eaton has a reasonable 
However Eaton evidenced by or in view of Shim does not expressly disclose the containment of silicon melt in the bond coat.  
Luthra 3 discloses in the abstract and at Col. 1 lines 15-23 with turbines a protective coating for a reinforcement phase exposed to molten silicon or silicon alloy infiltrant comprises, an inner layer material resistant to reaction with the molten infiltrant, an interlayer of a reactive material that reacts with the infiltrant to form compounds having a melting temperature greater than the infiltrant, and an outer layer material resistant to reaction with the molten infiltrant.  Materials resistant to reaction with molten silicon are a metal carbide from the group consisting of carbides of titanium, hafnium, zirconium, and tantalum; a metal nitride from the group consisting of nitrides of boron, silicon, aluminum, titanium, zirconium, hafnium, niobium, and tantalum; a metal boride from the group consisting of borides of titanium, zirconium, hafnium, silicon, and aluminum, or combinations thereof. Another inner layer material resistant to reaction with molten silicon is a metal oxide that is an oxide of aluminum, yttrium, titanium, zirconium, hafnium, beryllium, silicon, lanthanum, scandium, or the rare earths. Another outer layer material is rhodium, iridium, metal that reacts with silicon to form a silicide, metal carbide, metal silicide, metal nitride, or metal boride.  Suitable metal silicides are silicides of chromium, molybdenum, tantalum, titanium, tungsten, or zirconium. Materials reactive with the molten silicon are 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Eaton as modified the article of the substrate, intermediate refractory silicon oxide layer, bond layer of silicon metal particles second phase with refractory first phase, intermediate refractory silicon oxide layer, and protective layer, EBC, where at least some of the silicon particles of the bond coat of Eaton are melted silicon particles present with at least one additive as melting point reducer in Eaton in the second silicon phase or the refractory phase whereby the melted silicon would melt for operation of formation of the bond coat remaining in the bond coat with the additional additive which is the silicon phase or refractory phase of Eaton between the surface of the substrate and an inner surface of the EBC, as afore-described,  where from Luthra3 the metals of molybdenum, chromium, tantalum, 
Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as obvious over Eaton in view of Shim further in view of Luthra3 and further in view of U.S. Patent Publication 2005/0048305, Ackermann et al. (hereinafter “Ackermann”).  
Regarding Claims 3-4 and 14-15, Eaton or Eaton in view of Shim both in view of Luthra 3 is applied as to Claim 1, however Eaton as modified does not expressly disclose the thickness of the intermediate layers of refractory material of silicon oxide.    
Ackermann directed to high temperature gas turbine components as is Eaton and the pending claims discloses at ¶ 0033 that a sealing layer of refractory material of tantalum oxide (Ta2O5 MP 1875 ºC), {for pending Claims 4-5, and 14-15} zirconia (ZrO2), hafnia (HfO2 MP 2780 ºC), alumina (AlO2), baria (BaO), strontia (SrO), calcia (CaO), silica (SiO2), titanium dioxide (TiO2), rare earth oxides, and combinations thereof.  The thickness of the layer of refractory material is up to about 10 microns (0.0004").  This range overlaps that of pending Claim 3 from 5 to 100 µm and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Eaton as modified the article of the substrate, intermediate refractory silicon oxide layer, bond layer of silicon metal particles second phase with refractory first phase, intermediate refractory silicon oxide layer, and protective layer, EBC, as afore-described for Claim 1, where from Ackerman the layers with refractory material have a thickness up to about 10 µm of refractory material of tantalum oxide (Ta2O5 MP 1875 ºC), or hafnia (HfO2 MP 2780 ºC) as a substitute for silicon oxide where tantalum oxide or hafnia are also a refractory material in the first phase of Eaton, 
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Eaton in view of Shim further in view of Luthra 3 and further in view of the article entitled, “Wetting of Ceramics by Molten Silicon and Silicon Alloys: A Review, Be´atrice Drevet, J Mater Sci 47_8247–8260 (2012) (hereinafter “Drevet”) evidenced by U.S. 2016/0160337, Eminoglu (hereinafter “Eminoglu”).     
For Claim 6 Eaton in view of Shim further in view of Luthra 3 is applied as to Claim 1, however Eaton as modified does not expressly disclose the refractory phase of the bond coat is a refractory material that does not wet out with silicon phase in its liquid state.  
Drevet discloses in the abstract and at the ¶ bridging pages 8247-8248 and tables 1 and 3 and page 8259 that wetting by Si and Si alloys was analyzed for three types of ceramics:  (i) ionocovalent oxides (Al2O3, SiO2, MgO, etc.), with a particular emphasis on the Si/silica couple, (ii) the different types of carbons where wetting is assisted by the reaction between Si and carbon, and (iii) the predominantly covalent ceramics (SiC, Si3N4, AlN, BN, etc.) while also illustrating the role of wetting in the processing of silicon or silicon-based multimaterials for liquid silicon is a high surface energy liquid, as shown in Sect. 2, σLV is close to 800 mJ/m2 at the Si melting point, a value that is one to two orders of magnitude greater than the surface energy of room temperature liquids. According to Eq. (1), good wetting of silicon on a solid substrate can be observed if the work of adhesion is also similarly high, which is possible only if the 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Eaton as modified the article of the substrate, intermediate refractory silicon oxide layer, bond layer of silicon metal particles second phase with refractory first phase, intermediate refractory silicon oxide layer, and protective layer, EBC, as afore-described for Claim 1, where from Drevet boron nitride is a refractory like a refractory of aluminum oxide, silicon oxide, and zirconium oxide or Eaton’s refractory phase motivated with a reasonable expectation of success to have a non-wetting refractory for liquid silicon as for Claim 6.  
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Eaton in view of Shim further in view of Luthra3 and further in view of U.S. Patent Publication US 2016/0024962, Luthra et al. (hereinafter “Luthra ”).   
For Claim 12, Eaton in view of Shim further in view of Luthra 3 is applied as to Claim 1, however Eaton as modified does not expressly disclose any intertwining of the silicon phase and refractory phase as continuous phases.   
Luthra discloses in the abstract recession resistant gas turbine engine articles comprising a silicon substrate which is coated with a chemically stable porous oxide layer. The articles comprise a substrate and a bond coat on top comprising a two phase layer of interconnected silicon and interconnected oxide, followed by a layer of silicon.  The recession resistant article comprising an oxide in a silicon containing substrate, such that components of the silicon containing substrate is interconnected with oxides dispersed in the substrate and form the bulk of the recession resistant silicon containing article.  Also figure 13A discloses a ceramic matrix composite substrate coated with a bond coat comprising a layer of 5 % to 50% by volume of interconnected silicon and 50% to 95% oxide. The coated article further comprises an environmental barrier coating (see ¶s 0100 and 0101).  Also ¶ 0116 discloses silicon containing ceramic matrix composites as substrates and rare earth disilicate as the oxide, while ¶ 0135 discloses the fabrication of the ceramic matrix composite by a ply layup process.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Eaton as modified the 
Claim 16 is rejected under 35 U.S.C. 103 as obvious over Eaton in view of Shim further in view of Luthra 3 and further in view of U.S. Patent Publication 2016/0017749, Luthra et al. (hereinafter “Luthra 2”).   
Regarding Claim 16, Eaton is applied as to Claim 1 however Eaton in view of Shim further in view of Luthra 3 does not expressly disclose a multi-layered protective layer like an EBC  
Luthra 2 discloses in the abstract turbines of gas engines, may be formed of a high temperature ceramic matrix composite that includes a ceramic substrate including silicon; an environmental harrier coating system including a silicon containing bond coat; and a diffusion barrier layer of a carbide or a nitride between the substrate of the article and the silicon bond coat of the environmental barrier coating system {i.e. plurality of layers}  From ¶s 0011 a silicon containing substrate comprises SiC-SiC ceramic matrix composite material, which is coated with an environmental barrier coating (EBC) system comprising a bond coat, wherein the bond coat comprises a mixed layer of silicon and oxide, and a diffusion barrier of silicon carbide or silicon nitride having a thickness of 1 μm to 150 µm is provided between the silicon containing substrate 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Eaton as modified the article of the substrate, intermediate refractory silicon oxide layer, bond layer of silicon metal particles second phase with refractory first phase, intermediate refractory silicon oxide layer, and protective layer, EBC, as afore-described for Claim 1, where from Luthra 2 the protective layer of Eaton is an EBC system of Luthra 2 on a silicon containing substrate of CMC, where the EBC is multilayered for a hermetic seal of the plural plied substrate with a bond coat motivated with a reasonable expectation of success to have hermetic seal against the corrosive gases in the hot combustion environment to have the coated component of Claim 16.  
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references fairly teach or suggest the continuous refractory phase has a three-dimensional network that spans the thickness of the silicon-based bond coating and is bonded to both the first refractory layer and the second refractory layer. 
Response to Arguments
Applicant’s amendment and arguments filed 10/08/2021 have been considered and are persuasive in regards to the prior rejections under 35 U.S.C. 112(a) and (b) of 
Applicants argument concerning the rejections under 35 U.S.C. 103 regarding the inherency of the teachings and disclosures of the cited references was directed to the rejection of Claim 9, which has been indicated as having allowable subject matter in this Office Action.    
Applicants also argue that Eaton does not require either of their phases to be the majority phase, much less a continuous phase.  Conversely, Shim teaches that their silicon phase (i.e., the silicon metal) forms most of the bond coating material, with the melting point depressant being no more than 30% by weight. (Paragraph [0025]). Thus, any combination of Eaton and Shim would necessary still fail to teach formation of a bond coating that has a continuous refractory phase with a silicon-phase contained therein. In fact, Shim teaches away from such a configuration in that its majority phase is the silicon-phase. 
In response Eaton may not disclose a requirement that either phase is the majority phase, however, Eaton does disclose that the refractory phase can be up to 90 volume % and preferably to 70 volume % of the bond coat and be the continuous phase.  
In regards to the teachings of Shim, Shim is only used as teaching reference in order to teach the silicon for a bond coat along with the melting point depressant for incorporation into the bond coat of Eaton which would be at the amounts of silicon of Eaton and the amount of melting point depressant of Shim which is up to 30 % which 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787